Citation Nr: 1201947	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
1.  Entitlement to an increased evaluation for a scar on the left hand, currently evaluated as 10 percent disabling.  
 
2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches.
 
3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).
 
4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1966 to February 1968.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
The March 2007 rating decision denied entitlement to a compensable rating for the left hand scar and found new and material evidence had not been received to reopen claims of entitlement to service connection for migraine headaches and posttraumatic stress disorder.  A November 2007 Decision Review Officer (DRO) decision increased the left hand scar rating to 10 percent effective January 23, 2006, the date the claim was received.  
 
The September 2010 rating decision found new and material evidence had not been received to reopen a claim of entitlement to service connection for depression.  The Board has recharacterized this issue to include whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This issue does not include consideration of the PTSD claim. 
 
In his January 2008 substantive appeal, the Veteran requested a travel board hearing.  In June 2011, the Veteran was advised that the requested hearing had been scheduled.  In July 2011, the Veteran submitted a statement indicating he wished to withdraw his request for a hearing in New York City.  Given that the Board does not have the capacity to hold hearings out of the Northport VA Medical Center, the request for a hearing is considered withdrawn.
 
The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran's left hand scar is not deep and it does not exceed 77 square centimeters in area, and it is not manifested by an objective limitation of function of the part affected.
 
2.  In an April 1997 rating decision VA found that new and material evidence had not been received to reopen a claim of entitlement to service connection for headaches; the appellant did not appeal this decision.
 
3.  Evidence added to the record since the April 1997 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for migraine headaches and does not raise a reasonable possibility of substantiating the claim.
 
4.  In April 2010, the Veteran withdrew his appeal to the question whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 10 percent for a left hand scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), (2011); 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).
 
2.  The April 1997 rating decision denying entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
 
3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
4.  The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006 correspondence of the information and evidence needed to substantiate and complete an increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Pertinent notice was provided for the new and material evidence claim in February 2006.  The February 2006 letter notified the Veteran that his claim had previously been denied, explained the definition of new and material evidence, and gave the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Letters from May, July and September 2006 provided notice of how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the October 2010 statement of the case.
 
VA has satisfied its duty to assist.  The claims file contains service treatment records and private medical records.  The Veteran was provided VA examinations for his left hand claim in November 2008 and March 2010.  
 
Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), obtaining a VA medical opinion in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because new and material evidence has not been submitted in this case, a VA medical opinion for the migraine headache claim is not necessary.
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
II.  Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
As the Veteran's claim for an increased rating was filed prior to October 23, 2008, the criteria pertaining to skin disorders in effect prior to that date are controlling.  73 Fed.Reg. 54708 (2008).
 
A July 1982 rating decision granted entitlement to service connection for a scar on the left hand and assigned a noncompensable evaluation effective March 4, 1982.  In January 2006, the Veteran submitted a claim for increase.  A November 2007 decision by a decision review officer assigned a 10 percent rating, effective January 23, 2006.
 
Scars other than on the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).
 
The Veteran's left hand scar is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is tender and painful on objective demonstration.  
 
A 10 percent rating is the maximum schedular evaluation available under Diagnostic Codes 7802, 7803, and 7804.  Thus, a higher evaluation cannot be granted based upon the symptoms involving the scar under these diagnostic codes.  
 
Diagnostic Code 7801 provides a 20 percent rating for scars that are deep or cause limitation of motion and cover an area or areas exceeding 77 square centimeters.  The November 2008 VA examination revealed dorsal scars over the proximal phalanxes of the fourth and fifth fingers that measure 1.5 and 2.5 centimeters in length respectively.  These scars do not approach the size to qualify for a 20 percent rating under Diagnostic Code 7801.  
 
Diagnostic Code 7805 directs that scars be rated based on limitation of function of the affected part.  The Veteran has already been assigned a separate 10 percent rating for arthritis of the left hand and thumb under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  This rating is based on limitation of motion of a group of minor joints.  Separate evaluations for the same symptoms, i.e., functional impairment of the left hand whether attributed to scarring or arthritis would violate the doctrine against pyramiding and are therefore not permitted.  See 38 C.F.R. § 4.14 (2011).
 
The record does not demonstrate that the Veteran's limitation of motion is caused by his scars rather than arthritis, a rating in excess of 10 percent for functional impairment caused by scarring (which would replace the 10 percent rating for arthritis) is not warranted.  Because the Veteran did not appeal the 10 percent rating for arthritis of the left hand and thumb, the Board does not have jurisdiction to consider whether an increased rating for arthritis is warranted. 
 
The Board finds no evidentiary basis for assigning staged ratings.
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria set forth reasonably describe the disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.

III.  New and Material Evidence
 
A March 1985 rating decision denied entitlement to service connection for headaches based on a finding that service treatment records did not contain complaints, treatments, or findings of a head injury or headaches.  The appellant did not appeal this decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2011).
 
An August 1987 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for migraine headaches.  The Veteran appealed this decision.  
 
A July 1989 Board decision found that the March 1985 decision was final and that a new factual basis had not been established to reopen the claim of entitlement to service connection for migraines.  The Board's decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).
 
In January 1992, the Veteran again requested that his claim of entitlement to service connection for headaches be reopened.  An August 1992 rating decision denied the Veteran's claim.  The Veteran perfected an appeal of this denial in August 1995.  The RO then denied the claim again in 1997.  Significantly, however, the appellant then withdrew his appeal before the Board could decide the claim.  This rating decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
In December 2006, the appellant submitted a claim to reopen.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."
 
Evidence at the time of the April 1997 rating decision included service treatment records, VA medical records and examinations, private treatment records and opinions, and the Veteran's statements.  
 
Evidence submitted since the April 1997 rating decision includes Social Security Administration records additional service treatment records, service personnel records, VA records, and private medical records. 
 
In an April 2006 statement, the Veteran reported that head pain began in service with pain in his left eye.  He asserts that evidence of this condition exists on his January 1968 separation medical history report, on which he checked the box indicating past or current eye trouble.  While this assertion may be new, the evidence on which it is based was already of record at the time of the 1997 denial.  The Board further notes that the January 1968 medical history report explains the Veteran's reported eye trouble as nearsightedness that requires glasses.  Significantly, the Veteran expressly denied having frequent or severe headaches and reported having suffered a head injury prior to service with no current residuals.  
 
The new service records are not pertinent since they do not show any treatment for or diagnosis of headaches, nor do they otherwise suggest that any in-service headaches, when read in combination with the evidence that was already of record, links any current headache disorder to service.  The new service personnel records do not contain any pertinent information relevant to establishing that the Veteran suffered from headaches in service.  As such, the Board does not find that the appellant has submitted new and material evidence as defined at 38 C.F.R. § 3.156.
 
The evidence that was added to the record since the 1997 rating decision does not contain new and material evidence that raise a reasonable possibility of substantiating the Veteran's claim.  This evidence, including VA and private treatment records as well as evidence that was received from Social Security is from decades following the Veteran's separation from service.  The most potentially relevant of these records is an August 1986 private report containing the following notation: "Pt. a Vietnam vet.  1968- home to [illegible] started [with] stiff pain in [left] muscles arm & leg.  'start of migraine' ... pains in head - like metal spinning around and [left] eye.  photophobia."  The appellant also noted in a December 1992 Social Security disability report that his migraines began in 1968.
 
While these specific records were not in the claims file at the time of the April 1997 rating decision, they are duplicative of evidence that was already of record in April 1997.  Moreover, the July 1989 Board decision which declined to reopen the claim discussed records from the early 1980s in which the Veteran reported a history of migraine headaches.  The Board decision discussed a November 1982 record in which the Veteran reported a 15-year history of headaches.  Thus, the 1997 record already contained evidence from more than a decade following the Veteran's separation from service in which the appellant alleged having a history of headaches that dated back to service.  The Board therefore does not consider more evidence of this kind to be new for the purposes of reopening the Veteran's claim.  
 
None of the remaining medical evidence added to the record following the 1997 rating decision includes contemporaneous complaints of headaches while the Veteran was still in service or shortly following separation from active duty.  The Veteran has testified that he had headaches in service, and he is competent to so state.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  These lay assertions of in-service headaches were already of record at the time of the April 1997 denial, however.  Therefore, this testimony is not new for purposes of reopening the claim.
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 
IV.  Withdrawal of Appeal
 
Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  In an April 2010 statement, the Veteran withdrew the question whether new and material evidence had been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder from appellate consideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue and the appeal is dismissed.
 
 
ORDER
 
Entitlement to an increased evaluation for a scar on the left hand, currently evaluated as 10 percent disabling, is denied.  
 
New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for migraine headaches is denied.
 
The issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is dismissed.
 
 

REMAND
 
In September 2010, the RO found new and material evidence had not been submitted to reopen a claim of entitlement to service connection for depression.  The Veteran submitted a notice of disagreement with this decision in July 2011.  A statement of the case has not yet been issued.  Thus, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
The RO/AMC must issue a statement of the case addressing whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder.  If, and only if, the appellant timely perfects an appeal, should this issue be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


